Citation Nr: 1512714	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-06 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided from September 14, 2011, to September 15, 2011, at Genesis HealthCare System.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Columbus, Ohio.


FINDINGS OF FACT

1.  At the time the services in question were rendered, the Veteran had a combined 20 percent rating for his service-connected conditions.  

2.  The Veteran received medical treatment at the Genesis HealthCare System emergency room from September 14, 2011, to September 15, 2011, for primary symptoms of foot ulcers.  

3.  The services provided by Genesis HealthCare System were not authorized in advance by VA.

4.  The Veteran's symptoms at the time he presented at the Genesis HealthCare System emergency room on September 14, 2011, were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

5.  VA treatment facilities were reasonably available for treatment of the symptoms.


CONCLUSION OF LAW

The criteria for payment of reimbursement of private medical expenses of unauthorized medical expenses incurred in connection with treatment provided from September 14, 2011, to September 15, 2011, at Genesis HealthCare System, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.1000-17.1002 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§ 3.159 (2014).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17. 38 C.F.R. §§ 17.120-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

An October 2012 letter from the VAMC in Columbus, Ohio, advised the Veteran of the evidence necessary to substantiate his claim, and notified him of his and VA's responsibilities in obtaining such evidence. The letter further afforded him the opportunity to present information and evidence in support of the claim.  Moreover, there is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, as the issue involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim.  38 U.S.C.A. § 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Veteran seeks entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided from September 14, 2011, to September 15, 2011, at Genesis HealthCare System.

The claims file includes VA treatment records showing that the Veteran received ongoing treatment for diabetes mellitus and diabetic foot ulcers at the VAMC in Columbus, Ohio.  In telephone correspondence with the Columbus VAMC on September 13, 2011, the Veteran requested an appointment with podiatry.  The VA podiatrist requested that the Veteran be scheduled for an appointment, but the Veteran indicated that he did not feel comfortable with "coming back to a doctor that every time I see them something bad happens."  The Veteran instead agreed to be scheduled for an appointment with his VA primary care provider, although he continued to assert that he still did not feel that he was receiving the best care that he could be getting from VA.  The Veteran was scheduled for an appointment with his VA primary care provider at the Columbus VAMC on September 14, 2011, and was informed that if he needed to be seen sooner, then he should go to the nearest emergency room.  The Veteran responded that he could not go to the nearest emergency room because he could not afford it.  

On September 14, 2011, the Veteran attended his appointment at the Columbus VAMC, at which time he indicated he was worried that he would lose his feet and expressed his desire to see a private physician.  Upon examination, the Veteran was noted to have dry ulcerations on the lateral base of his left foot and on the base of his right great toe.  The VA physician's assistant indicated that the Veteran would be referred to a private podiatrist per his request, but that a non-VA referral/approval would have to be requested.  

The claims file also contains a report from Genesis HealthCare System reflecting that the Veteran presented to the Genesis Wound Center later on September 14, 2011, with a primary complaint of nonhealing ulcers of the right great toe and sub-5th metatarsal area.  He was diagnosed as having diabetes, diabetic neuropathy, and nonhealing diabetic ulcer with dorsal abscess secondary to sub-5th ulceration as well as diabetic ulcer of the right great toe.  It was indicated that the Veteran would be a direct admission to the hospital and would undergo a noninvasive study with X-rays, blood cultures, and medical workup.  The physician proceeded with an incision and drainage of the dorsal left foot, but did not get a lot of purulent drainage out dorsally.  

On September 16, 2011, the Columbus VAMC received notification that the Veteran was admitted to Genesis HealthCare on September 14, 2011, for abscess of his ulceration.  Genesis HealthCare informed the VAMC that the Veteran was still admitted as an inpatient, and that the Veteran had informed Genesis that VA was his primary payer source for services while Medicare was his secondary payer source.  The VAMC informed Genesis that the Veteran's primary payer source would be Medicare because he was not service connected for the ulceration and because VA did not send him to Genesis for treatment.  Genesis was also made aware that the Veteran did not have an approved non-VA referral due to those services being available within the VA system.  

On September 19, 2011, the Veteran underwent excision of the 5th metatarsal head, left, as well as bone biopsy, anaerobic/aerobic cultures of the bone of the left foot at Genesis HealthCare System.  

The Veteran's claim for entitlement to payment or reimbursement was denied by the Columbus VAMC in January 2012 because the treatment received at Genesis HealthCare System from September 14, 2011, to September 15, 2011, was deemed to be non-emergent care.  The decision indicated that the Veteran was admitted for chronic foot ulcer, and that he could have used a VA medical facility.  

In its February 2013 statement of the case, the Columbus VAMC again denied the Veteran's claim for payment or reimbursement because the treatment received at Genesis HealthCare System from September 14, 2011, to September 15, 2011, was deemed to be non-emergent care, and because VA facilities were feasibly available.  

The Veteran has argued that he sought treatment at the Genesis HealthCare System facility because he did not "want to chance any infections and have to have amputation."  He further argued that the VAMC told him to go to the emergency room whenever he had a problem and they were not open.  

At the time of the September 2011 treatment, the Veteran was service-connected for hearing loss, tinnitus, and residuals of a chip fracture of the left femur head.  His combined schedular rating was 20 percent at the time the services in question were rendered.  

I. Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the treatment he received from the Genesis HealthCare System from September 14, 2011, to September 15, 2011.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  Although the September 14, 2011, VA treatment note indicated that a non-VA referral/approval would have to be requested for the Veteran to see a private podiatrist, there is no indication that any VA referral to Genesis HealthCare System was ever authorized.  To the contrary, in its September 16, 2011, correspondence with Genesis HealthCare, the Columbus VAMC explicitly indicated that the Veteran did not have an approved non-VA referral due to the treatment services being available within the VA system.  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services received at Genesis HealthCare System from September 14, 2011, to September 15, 2011.  



II. Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied.  

As determined above, authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-100 8.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

Under both statutes, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The claim in this case has been denied because it has been determined that a medical emergency was not present.  As such, to warrant reimbursement under either 38 U.S.C.A. §§ 1725 or 1728, the Veteran would have to be found to have treatment for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

The conditions for an emergency are defined as follows: 

The [medical services were] rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

The Veteran contends that his visit to Genesis HealthCare on September 14, 2011, was emergent, maintaining that he did not want to chance any infections and have to undergo an amputation.  However, the evidence fails to show that the Veteran's condition was emergent or that VA facilities were not feasibly available.  

The September 14, 2011, report did not include any indication that the Veteran or the treating physician perceived the Veteran's condition as emergent.  Although the Veteran's chief complaint involved significant pain, his chronic ulceration was indicated to have had its onset in November 2010.  The physician proceeded with an incision and drainage of the dorsal left foot, but did not get a lot of purulent drainage out dorsally.  Moreover, the Veteran had been to the Columbus VAMC and had his feet examined earlier that day.  The evidence indicates that the Veteran sought treatment for symptoms which: (1) had existed for months, (2) did not present a hazard to his life or health; and (3) were not shown to have increased in severity at the time he sought private treatment.  The Board concludes that an actual emergency was not present, nor was the prudent layperson standard for an emergency met. 

Evidence indicates that the Veteran inquired about being referred to a private podiatrist at his September 14, 2011, appointment at the Columbus VAMC.  However, he sought treatment at Genesis HealthCare prior to obtaining a VA referral/approval.  In a Genesis HealthCare Systems treatment note dated on September 16, 2011, the Veteran and his spouse explained that the Veteran was reluctant to return to the podiatrist who evaluated him through VA, and so sought treatment at Genesis HealthCare instead.  Essentially, it is clear that VA facilities were feasibly available and that the Veteran had ample time to contact VA in conjunction with his symptoms.  He did, in fact, contact VA and attend an appointment for his feet at the Columbus VAMC hours before seeking medical treatment at Genesis HealthCare.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Given the findings made herein, there is no basis for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided from September 14, 2011, to September 15, 2011, at Genesis HealthCare System under either 38 U.S.C.A. § 1728 or § 1725.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided from September 14, 2011, to September 15, 2011, at Genesis HealthCare System is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


